Citation Nr: 0838837	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  96-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  What evaluation is warranted for headaches for the period 
from May 4, 1995, to March 3, 2008?  

3.  What evaluation is warranted for headaches for the period 
from March 4, 2008?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  He also served in the U.S. Army Reserves from August 
1984 to August 1986, and in the Army National Guard from May 
1991 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1995 and May 2004 rating decisions of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).

These claims were previously remanded by the Board in July 
2000 and May 2005 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.

In the May 2005 remand, the Board noted that the veteran's 
representative had raised an issue of entitlement to a total 
rating for compensation based upon individual unemployability 
due to service-connected disabilities, and referred the issue 
to the RO for it to consider it.  No action has been taken on 
this claim, and the Board again refers the issue to the RO 
for immediate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the current cervical and lumbar spine disabilities had 
their onset in service, that degenerative joint disease of 
the cervical and lumbar spine manifested to a compensable 
degree within one year following discharge from active duty, 
or that either is due to service.  

2.  Between May 4, 1995, to March 3, 2008, headaches were not 
manifested by objectively characteristic prostrating attacks 
averaging one every two  months over the last several months. 

3.  Since March 4, 2008, headaches have not been manifested 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and degenerative joint disease of the cervical and 
lumbar spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Between May 4, 1995, to March 3, 2008, the criteria for 
an initial compensable evaluation for headaches were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8100 (2008).
 
3.  Since March 4, 2008, the criteria for an initial 
evaluation in excess of 30 percent for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claim for service connection for back 
disability, the veteran's claim was filed back in 1995, i.e., 
prior to the passage of the VCAA.  Therefore, it was 
impossible for the RO have complied with the VCAA prior to 
initial consideration of the claim.  In July 2002, September 
2002, April 2004, May 2005, and February 2008 correspondence, 
VA provided the veteran with the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The claim was readjudicated in June 2004 and May 2008 
supplemental statements of the case.  

The veteran was not informed of how ratings and effective 
dates are assigned in any of the above-described letters; 
however, the he has not been prejudiced by such.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
back disability, any question as to an appropriate evaluation 
or effective date to be assigned is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As to the claim for a higher evaluation for headaches, as 
service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

In a May 2008 rating decision, the RO granted a 30 percent 
evaluation for headaches, effective March 4, 2008.  The RO, 
however, did not issue a supplemental statement of the case, 
even though additional evidence had been received since the 
September 2004 statement of the case, and the May 2008 rating 
decision was not a complete grant of the benefits sought.  
See 38 C.F.R. § 19.31 (2008).  The Board finds that the 
veteran has not been prejudiced by this for several reasons.  
See Bernard, 4 Vet. App. 384.  One, the May 2008 rating 
decision addressed the additional, relevant evidence that had 
been submitted since the September 2004 statement of the 
case.  The veteran was provided a copy  of the rating 
decision.  Two, the veteran had an opportunity to provide 
argument following receipt of the May 2008 rating decision.  
Finally, remanding the claim for the RO to issue a 
supplemental statement of the case that would merely 
duplicate the May 2008 rating decision would not serve any 
purpose.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (A 
remand would produce no benefit to the appellant while 
"unnecessarily imposing additional burdens.")  Hence, any 
error was not prejudicial.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, including VA treatment records, private medical 
records, and Social Security Administration records, and as 
warranted by law, affording VA examinations.  The claimant 
was provided the opportunity to present pertinent evidence. 
 In sum, there is no evidence of any VA error in assisting 
the appellant that reasonably affects the fairness of this 
adjudication.
 
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims files, which includes his written contentions, service 
treatment records, private and VA medical records, the 
records from the Social Security Administration, and 
testimony at an RO hearing.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Back Disability

After reviewing the record, the Board finds the preponderance 
of the evidence is against the claim of entitlement to 
service connection for back disability.  As noted in the May 
2005 remand, service connection for a back disability 
involves both the cervical and the lumbar spine.  The veteran 
has been diagnosed with degenerative disc disease of the 
cervical spine and degenerative joint disease of the lumbar 
spine.  

The veteran claims that he developed cervical and lumbar 
disorders due to incidents in service.  It appears that the 
veteran may be confused as to what happened while in service 
regarding his cervical and lumbar spine.  The service medical 
records show that in January 1982, he hit his head on a truck 
door, which caused a laceration.  The veteran complained of 
headaches and dizziness afterwards.  He did not report any 
spinal symptoms.  

In November 1982, the veteran reported trauma to his back the 
day before, when he slipped and hit his neck on a stove.  He 
described having scapula region pain, which radiated to his 
lower lumbar regions.  Five days later, the veteran was 
reported to be asymptomatic.  In July 1983, he was in an 
automobile accident, where he sustained cuts to his forehead.  
The veteran has been granted service connection for residuals 
of the laceration to his forehead, and for headaches as a 
result of the head injuries he sustained in service.  

In contrast to the service medical records, however, in a 
February 1988 VA Form 21-4138, Statement in Support of Claim, 
the veteran stated that he slipped backwards while on kitchen 
duty, hit his head on a "pallet," was unconscious for some 
time, and sent to a hospital.  The service medical records do 
not confirm that the veteran was sent to the hospital or had 
any loss of consciousness following the injury he sustained 
to his neck in November 1982.  The veteran may be confusing 
the January 1982 incident when he bumped the front of his 
head, sustained a laceration, and complained of dizziness and 
headaches with the November 1982 incident.  Whether the 
veteran is confused or not, the Board finds that based upon 
its review of the entire record, the veteran is not a 
credible historian.  As a result, his statements have 
significantly less, if any, probative value.  The Board will 
address in more detail below why it has come to this 
conclusion.  

The veteran alleges that the injury he sustained to his neck 
and low back in service has caused his current disabilities.  
He argues that his neck and low back have been bothering him 
since the injury in 1982.  The records in the claims file do 
not substantiate that allegation.  For example, the service 
medical records show that five days after the veteran was 
seen following the injury, he was asymptomatic.  A March 1985 
VA clinical record shows that when reporting his physical 
problems, the veteran did not include his neck or back; 
rather, he pointed out the head injuries and the subsequent 
headaches that he had subsequently developed.  A March 1986 
VA hospitalization summary report notes a past medical 
history of frequent headaches and head injury.  There is no 
mention of a neck or low back disability or even a history of 
injuries to those areas.  Both of these records were created 
prior to the veteran filing a claim for service connection 
for neck and back disabilities.  The Board finds them highly 
probative as to whether the veteran's in-service neck and 
back injuries had developed into a chronic disability.  An 
October 1989 VA examination report noted the veteran had 
tenderness in the low back area.  The examiner did not enter 
a diagnosis related to either the neck or the back.  These 
records do not establish the veteran having constant neck and 
low back problems since the 1982 injury.

A May 1991 report of medical examination shows that clinical 
evaluations of the neck and spine were normal.  In a report 
of medical history completed by the veteran at that time, he 
denied a history of recurrent back pain or periods of 
unconsciousness.  A May 1996 medical examination report notes 
that clinical evaluations of the neck and spine were normal.  
In a report of medical history completed by the veteran at 
that time, he denied a history of recurrent back pain or 
periods of unconsciousness.  Additionally, there is an 
"Applicant Medical Prescreening Form," dated in November 
1996, which asked the veteran whether he had ever had or had 
now "medical problems or defects of any kind," and the 
veteran checked "no."  These records refute the veteran's 
allegations of having "constant" neck and low back problems 
since the 1982 injury.

It must be noted that in the November 1996 "Applicant 
Medical Prescreening Form," the veteran also checked "no" 
for have you ever had or have now addiction to drugs or 
alcohol.  He checked "yes" as to whether he had ever been 
hospitalized, and he indicated it was for optometry and 
headaches.  The evidence, however, shows the veteran had been 
hospitalized for drug and alcohol addiction on numerous 
occasions to include March 1986, December 1993, July 1994, 
August 1994, and from April to August 1995.  Thus, the 
statements he made in the November 1996 document, wherein he 
certified that the information was "true and complete to the 
best of [his] knowledge and belief," were false.  While it 
is understandable that he did not want to admit such past 
behavior, it goes to the unreliability of the veteran's 
statements, regardless of his intentions.  

The first post service diagnosis of cervical and lumbar 
disorders was in a May/June 1997 VA hospitalization summary 
report, which indicated that there was x-ray evidence of 
degenerative joint disease of both areas of the spine.  This 
is more than 10 years after the veteran's discharge from 
service and is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Thus, the evidence fails to establish that 
degenerative joint disease was first manifested to a 
compensable degree within one year following discharge from 
service.

VA obtained multiple medical examinations and opinions 
regarding the etiology of the veteran's disabilities because 
past.  Prior examinations were insufficient for various 
reasons-no opinion was provided, the opinion provided was 
not based upon a review of the record, or the opinion was 
vague.  Those examination reports have not been accorded 
much, if any, weight as a result.  However, VA has obtained a 
very thorough VA medical opinion, to which the Board assigns 
high probative weight.  A February 2008 VA examination report 
shows that the examiner had an opportunity to review the 
veteran's claims file and she reported relevant medical 
findings shown in the claims file.  She stated it was her 
opinion that the veteran's cervical and lumbar disabilities 
were less likely as not related to the in-service injuries.  
She explained that after the complaints of pain in service, 
there was no showing of any chronic problems developing from 
those instances.  She provided the following conclusion, in 
part:

[T]he entire review of the medical record 
and the fact that the episodes of his 
complains of lower back pain and neck 
pain while in the military were solely of 
muscular strain in nature, x-rays during 
his military activities were negative, 
and the present x-rays show minimal 
degenerative changes only during the past 
two years, reinforce my opinion that 
there is no relationship between the 
initial episodes of neck pain and lower 
back pain to the ongoing complaints of 
lower back pain and neck pain with 
recently noted degenerative changes.  
These degenerative changes are mostly age 
related than due to the injuries he 
sustained 25 years ago.

The examiner provided a detailed rationale for why she did 
not believe the current disabilities were related to service.  
Her rationale was based upon medical principles and evidence 
in the claims file.  There is no competent evidence to refute 
her medical opinion.

While the veteran himself has claimed that his cervical and 
lumbar disabilities are related to service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for back 
disability.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Headaches

In a May 2004 rating decision, the RO granted service 
connection for headaches and assigned a noncompensable 
evaluation, effective May 4, 1995, under Diagnostic Code 
8100.  The veteran appealed the assignment of the 
noncompensable evaluation.  In a May 2008 rating decision, 
the RO granted a 30 percent evaluation, effective March 4, 
2008.  The veteran has indicated that he wants a 50 percent 
evaluation, and the appeal continues.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The RO has evaluated the veteran's headaches by analogy to 
migraine headaches under Diagnostic Code 8100.  Under this 
Diagnostic Code, a noncompensable disability rating is 
assigned for less frequent attacks than for a 10 percent 
rating.  A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability 
evaluation is warranted when the headaches are manifested by 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  When the headaches 
are very frequent completely prostrating and prolonged 
attacks  productive of severe economic inadaptability, a 
50 percent disability evaluation is warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  According  
to Webster's New World Dictionary of American English, Third 
College Edition (1986), 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."

As noted above, the RO has staged the veteran's rating during 
the appeal process.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against an initial compensable evaluation 
prior to March 4, 2008, and against an initial evaluation in 
excess of 30 percent as of March 4, 2008.  The reasons 
follow.

In granting the 30 percent evaluation, the RO picked March 4, 
2008, as the effective date because that was the date of the 
VA examination that established the veteran warranted the 
higher criteria.  The date of the VA examination that 
addressed the veteran's headaches was February 28, 2008.  
March 4, 2008, was the date the "spine" examination was 
conducted.  Nevertheless, because the Board does not find 
that the veteran met the criteria for the 30 percent as of 
February 28, 2008, it will not disturb the effective date the 
RO has assigned.

As to the noncompensable evaluation prior to March 4, 2008, 
the credible evidence of record does not establish that the 
veteran had headaches that were characteristic prostrating 
attacks, averaging one in two months over the last several 
months.  In evaluating migraine headaches, VA must rely on 
subjective reports of symptoms, and in this case, it is the 
veteran reporting his symptoms.  As held above, however, the 
veteran is not a credible historian.  He has misrepresented 
his medical history on multiple occasions, and there is no 
reason to believe that his description of his headaches would 
be accurate.  The veteran claimed that his headaches caused 
him severe economic inadaptability, and yet Social Security 
Administration disability benefits were granted in September 
2004 based upon a nonservice connected bipolar disorder.  A 
professional evaluation of the veteran for Social Security 
Administration benefits shows that the veteran reported he 
was unable to concentrate on the job due to mental 
impairment, history of diabetes, and being incarcerated for 
five years for robbery.  There is no mention of any headache 
disorder in the Social Security Administration records.  This 
is evidence against the credibility of the veteran's 
allegation of severe economic inadaptability due to the 
headaches. 

Based on the credible evidence of record, the preponderance 
of the evidence is against a finding that the veteran met the 
criteria for a 10 percent evaluation prior to March 4, 2008, 
or met the criteria for a 50 percent evaluation as of March 
4, 2008.  Stated differently, the veteran's headaches have 
not been credibly shown to be productive of characteristic 
prostrating attacks  averaging one every two months over the 
last several months prior to March 4, 2008, or productive of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability since March 4, 
2008.  In the absence of such objective and credible symptoms 
higher evaluations are not warranted.

The Board is aware that in the February 2008 VA examination 
report, the examiner stated that the veteran's headaches were 
"prostrating, occurring 2-3 x per week, lasting up to a day 
at each time" and that the veteran was "unable to work 
during this type of headache, and certainly sustain his 
typical type of work as a driver."  This would seem to 
indicate that the veteran's headaches warrant a higher 
evaluation.  However, the examiner's statements as to the 
severity of the veteran's headaches are a transcription of 
lay history, which the Board has determined is unreliable, 
and thus her opinion is accorded no probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for back disability is 
denied.

Entitlement to an initial compensable evaluation for 
headaches for the period from May 4, 1995, to March 3, 2008 
is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for headaches for the period from March 4, 2008 is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


